COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-271-CR





MICHAEL COLEMAN BLANTON					        APPELLANT

A/K/A MICHEAL COLEMAN BLANTON



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------	

Appellant Michael Coleman Blanton a/k/a Micheal Coleman Blanton appeals the judgment adjudicating his guilt for unlawful restraint with risk of serious bodily injury.  According to the written confession signed by Blanton and the trial court’s judgment, Blanton was convicted pursuant to a plea bargain, and his punishment was assessed in accordance with the plea bargain at three years’ confinement.  The trial court’s certification states that the case “is a plea-bargained case and the defendant has NO right of appeal” and that “the defendant has waived the right of appeal.”  

Accordingly, on August 5, 2008, we informed Blanton by letter that this court would dismiss this appeal unless he or any party desiring to continue this appeal filed a response showing grounds for continuing the appeal.  We received no response.

Rule 25.2(a)(2) limits the right to appeal in a plea-bargain case to those matters that were raised by written motion filed and ruled on before trial or to those cases in which the appellant obtained the trial court’s permission to appeal.  
See 
Tex. R. App. P.
 25.2(a)(2)(A), (B).  Blanton has not indicated that either of these exceptions apply in these cases.  Therefore, we dismiss the appeal.  
See
 
Tex. R. App. P.
 25.2(d), 43.2(f).



PER CURIAM

PANEL:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)

DELIVERED:  August 26, 2008

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.